300 F.2d 441
John P. KENNEDY,v.PENNSYLVANIA RAILROAD COMPANY, Defendant and Third-PartyPlaintiff, Appellee, v. UNITED STATES STEELCORPORATION, Third-Party Defendant, Appellant.
No. 13761.
United States Court of Appeals Third Circuit.
Argued March 6, 1962.Decided March 22, 1962.

Appeal from the United States District Court for the Western District of Pennsylvania.  Joseph P. Willison, Judge.
Ira R. Hill, Pittsburgh, Pa.  (Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellant.
Bruce R. Martin, Pittsburgh, Pa.  (Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This cause was heretofore before this Court on an appeal from a judgment entered in a third-party action.  The judgment was reversed and the cause was remanded for a new trial.  Kennedy v. Pennsylvania Railroad Company, 3 Cir., 282 F.2d 705.  The present appeal is from the judgment entered upon the special verdict returned by the jury in the second trial.  We have carefully considered the grounds upon which the judgment is challenged, and upon review of the entire record we find no error.


2
The judgment of the District Court will be affirmed.